Citation Nr: 1715334	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm fracture.

2.  Entitlement to service connection for a hernia and residuals thereof. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is associated with the record.  

The Board remanded these matters in March 2012 and September 2013 for further development.  

In a December 2014 decision, the Board denied entitlement to service connection for residuals of a right arm fracture and a hernia disorder.  However, in an August 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (CAVC) reversed the Board's finding that the Veteran does not have residuals of a broken right arm, and the Court remanded these matters for readjudication. 

In December 2016, the Veteran waived his right to have the claim returned to the Agency of Original Jurisdiction (AOJ) for an adjudication in the first instance.

The issues of (1) entitlement to service connection for a back impairment and (2) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record by the Veteran's written statements in December 2016 and August 2016 respectively.  However, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's residuals from a right arm fracture were incurred in-service. 

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hernia and residuals thereof are related to his period of service. 


CONCLUSIONS OF LAW

1.  Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a right arm fracture have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2016).

2.  Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for a hernia and residuals thereof have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110; 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board notes that a complete set of the Veteran's service treatment records (STRs) are missing through no fault of his own.  The AOJ notified the Veteran of the unavailability of the STRs (except for pre-induction exam and dental treatment records).  It informed him in a November 2009 letter of alternative forms of evidence that he could substitute for the STRs.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Analysis

The Board finds that the first Shedden element is met in regard to both matters.  As determined by the CAVC in its August 2016 decision, the evidence of record contains X-rays from October 2014 confirming the Veteran's right arm sustained a fracture and was treated surgically.  See October 2014 Radiology Report from D.C.B. (noting the Veteran had well-healed old fractures with internal fixation distal shafts right ulna and left radius).  Furthermore, the record contains a diagnosis of an inguinal hernia, which was also surgically treated.  See May 2009 Informed Consent Form and July 2009 Surgery Note from Gainesville VA Medical Center (VAMC).  Therefore, the Board finds that the Veteran has current disabilities including residuals of a right arm fracture and a hernia.  

The Board finds that the second Shedden element is met in regard to both matters.  The Veteran submitted several lay statements, news articles, and other substantial evidence supporting his claim that he fractured his right arm playing basketball while on active duty.  See, e.g., August 2009 statement of the Veteran's ex-wife.  The Board also notes that the pertinent VA examinations and addendum opinions in the record through the October 2013 addendum opinion indicate there was insufficient evidence to conclude that the Veteran broke the right arm in addition to the service-connected left arm.  

However, the October 2014 x-rays and radiology report received by the Board confirm that the Veteran fractured his right arm in addition to the left.  Considering the totality of the evidence, the Board finds the lay statements from the Veteran and third parties to be credible regarding the onset of the Veteran's injuries.  Therefore, the Board finds the Veteran fractured his right arm during a period of active duty.  Furthermore, in regard to the Veteran's hernia claim, the Board finds that the Veteran's statement that he experienced a piercing pain after weightlifting during service to be credible as well.  See October 2013 addendum opinion. 

The Board also finds that the third Shedden element is met in regard to both matters.  In regard to the Veteran's fractured right arm, the Board finds that the combination of the October 2014 radiological findings and numerous lay statements confirm that the Veteran did fracture his right arm in-service and has experienced residuals of the injury since that time.  Therefore, the Board finds that the Veteran's residuals of a right arm fracture are related to his service.

While the pertinent VA examinations and addendum opinions in the record indicate that a finding of a nexus in regard to both matters would be speculative in this case, they did not consider the totality of the evidence including X-rays and lay statements received by the Board at a later date.  Therefore, the Board affords those opinions little weight.  Furthermore, as CAVC noted in its remand order to the Board, the opinions did not adequately consider the Veteran's reports of pain after weightlifting during service followed by the appearance of a bulge over time.

In regard to the Veteran's hernia, the Board notes that the missing STRs made it difficult for VA examiners to fairly assess whether the condition began in service without resorting to speculation.  See, e.g., October 2013 addendum opinion.  However, given the Board's heightened duty to consider applying the benefit of the doubt in this case, the Board affords great probative weight to the Veteran's reports of pain after weightlifting during service followed by the appearance of a bulge over time.  The Board also affords probative weight to the Veteran's personnel records and news articles submitted, which show that the Veteran has an extensive history of athletic exertion in service to include competitive weightlifting, running, and work as an a Fitness and Recreation Supervisor.  See, e.g.,Veteran's Certificate of Release or Discharge from Active Duty.  Applying the benefit of the doubt, the Board finds that the Veteran's hernia and residuals thereof are related to his active duty service. 

Accordingly, the Board finds that the evidence currently of record supports a finding that the Veteran is entitled to service connection for residuals of a right arm fracture and a hernia.  


ORDER

Entitlement to service connection for residuals of a right arm fracture is granted.

Entitlement to service connection for a hernia and residuals thereof is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


